DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 9th, 2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9th, 2022.

Claim Objections
Claim 16 objected to because of the following informalities:  Applicant uses the phrase “body the spacer”.  This should read “body to the spacer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 2011/0245885).
 	Regarding claim 12, Powell discloses an intramedullary nail insertion system (100, figure 1/200, figure 7) having a targeting guide (102/202) having a guide body (see figure below) that has at least one solid portion; and a spacer (150/250) configured to couple the targeting guide to an intramedullary nail (e.g. 106/206) that defines a bone-anchor fixation hole (e.g. 148) that extends along a central axis, wherein the spacer and targeting guide are configured such that, when the spacer couples the targeting guide to the intramedullary nail (figure 1/figure 7), the guide body of the targeting guide is spaced radially outward from the intramedullary nail (figure 1/figure 7) and a surface (see figure below) of the at least one solid portion is intersected by the central axis of the bone- anchor fixation hole of the intramedullary nail (figure 1/figure 7).
 	Regarding claim 13, Powell discloses the intramedullary nail (106/206), wherein the intramedullary nail has a trailing end (see figure below), a leading end (see figure below) that is offset from the trailing end, and an outer surface (see figure below) that extends between the trailing end and the leading end, and wherein the intramedullary nail defines the at least one bone-anchor fixation hole (148’s) that extends through the outer surface.
 	Regarding claim 14, Powell discloses the at least one solid portion of the targeting guide is formed from a polymer (¶17, ¶23, ¶25).
 	Regarding claim 15, Powell discloses the targeting guide is configured such that at least a portion of the guide body extends circumferentially about the intramedullary nail when the targeting guide is coupled to the intramedullary nail (figure 1/figure 7).
 	Regarding claim 16, Powell discloses the targeting guide comprises a coupler (152, 153, figure 1/245, 256, 258, figure 7) that is configured to couple the guide body the spacer (¶20/¶28).
 	Regarding claim 17, Powell discloses the spacer defines a handle (150 and 250 are handles).
 	Regarding claim 18, Powell discloses the spacer comprises a coupler (156, figure 5, ¶20/ see figure below) that is configured to couple to a trailing end of the intramedullary nail. 	Regarding claim 20, Powell discloses the spacer and targeting guide are configured to couple to one another (¶20/¶28).

    PNG
    media_image1.png
    727
    469
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    652
    443
    media_image2.png
    Greyscale

 	Claims 12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritchey et al. (US 2008/0264109).
 	Regarding claim 12, Ritchey et al. disclose an intramedullary nail insertion system (10, figure 1) having a targeting guide (14) having a guide body (see figure below) that has at least one solid portion; and a spacer (12) configured to couple the targeting guide to an intramedullary nail (¶41) that defines a bone-anchor fixation hole that extends along a central axis, wherein the spacer and targeting guide are configured such that, when the spacer couples the targeting guide to the intramedullary nail (figure 1), the guide body of the targeting guide is spaced radially outward from the intramedullary nail (figure 1) and a surface (see figure below) of the at least one solid portion is intersected by the central axis of the bone- anchor fixation hole of the intramedullary nail (figure 1).
 	Regarding claim 14, Ritchey et al. disclose the at least one solid portion of the targeting guide is formed from a polymer (¶41).
 	Regarding claim 19, Ritchey et al. disclose the spacer and targeting guide are monolithic with one another (¶41, figure 1).

    PNG
    media_image3.png
    461
    732
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775